Citation Nr: 0639006	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  02-09 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder other than post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder 
with amnesia.

3.  Entitlement to service connection for a headache 
disorder.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Victor M. Valdes, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1975 to March 
1977.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board previously remanded this matter in February 2005 
for further evidentiary development, and that the action 
requested in its remand has been accomplished to the extent 
possible.  This case is now ready for further appellate 
review.

The Board also again notes that since the issues of 
entitlement to service connection for psychiatric disability 
other than PTSD and a seizure disorder with amnesia were 
previously finally denied by a Board decision in March 1990, 
the Board must first adjudicate these claims on a new and 
material basis.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir 1996).  Since the regional office (RO) more recently 
reviewed these claims on a de novo basis, there is no 
prejudice to the veteran by the Board's actions in doing so, 
as the veteran's claims have been accorded greater review 
than that to which they may have been entitled.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The issues of entitlement to service connection for a 
headache disorder and a back disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Claims for a psychiatric disorder, a seizure disorder, 
and amnesia were denied in a March 1990 Board decision.

2.  The evidence submitted since the Board decision of March 
1990 pertinent to the claims for service connection for a 
psychiatric disorder other than PTSD and a seizure disorder 
with amnesia bears directly and substantially on the specific 
matter under consideration, is neither cumulative nor 
redundant, and is, by itself or in combination with other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claims.

3.  A psychiatric disorder other than PTSD is not related to 
service.

4.  A seizure disorder with amnesia is not related to 
service.


CONCLUSIONS OF LAW

1.  The March 1990 Board decision which denied claims for 
service connection for a psychiatric disorder, a seizure 
disorder, and amnesia is final.  38 U.S.C.A. §§ 5108, 7104 
(West 2002).  

2.  New and material evidence has been submitted since the 
March 1990 Board decision pertinent to the claims for service 
connection for a psychiatric disorder other than PTSD and a 
seizure disorder with amnesia, and the claims are reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001).


3.  A psychiatric disorder other than PTSD was not incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

4.  A seizure disorder with amnesia was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the claims file reflects that the appellant has been 
notified on multiple occasions of the need to provide 
evidence linking currently demonstrated disability associated 
with a psychiatric disorder other than PTSD and a seizure 
disorder with amnesia to service or with respect to epilepsy, 
a period of one year following service.  

First, following the veteran's filing of an application to 
reopen his claims for service connection for a psychiatric 
disorder other than PTSD and a seizure disorder with amnesia 
in May 2001, a September 2001 letter from the RO advised the 
veteran of the evidence necessary to substantiate his new 
claims for service connection and to reopen his previously 
denied claims.  In addition, the letter also advised the 
veteran of the type of evidence Department of Veterans 
Affairs (VA) would obtain on behalf of the veteran and the 
type of evidence he should submit in support of his claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Similar letters were also provided to the veteran in 
September 2002 and April 2005.  Id.  

A March 2006 letter also advised the veteran of the bases of 
assigning ratings and effective dates.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board further notes that there is no indication that 
there are any outstanding pertinent medical records or 
reports that have not been obtained or that are not otherwise 
sufficiently addressed in documents or records already 
associated with the claims file.  In addition, neither the 
veteran nor his representative has indicated any intention to 
provide any additional medical opinion or other medical 
evidence to support any of the veteran's claims on appeal.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.


II.  Whether New and Material Evidence has been Submitted to 
Reopen the Claims

In order to reopen a claim which has been previously denied 
and which is final, the claimant must provide new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F. 3d at 1363.  

The Board notes that the standard for new and material 
evidence was amended in August 2001.  See 38 C.F.R. 
§ 3.156(a) (2004).  However, that amendment applies only to 
claims to reopen received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  Since this claim was 
received before that date (May 2001), the law in effect when 
the claim was filed is applicable.  That is the standard 
discussed above.

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (2001).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).  

Based on the grounds stated for the denial of these claims in 
the March 1990 Board decision, new and material evidence 
would consist of medical evidence linking a current 
psychiatric disability other than PTSD and a seizure disorder 
with amnesia to service, or in the case of epilepsy, to a 
period of one year following service.  

Additional evidence received since the March 1990 Board 
decision includes various VA and private treatment and 
examination records, personal hearing testimony from March 
2003, records from the Social Security Administration (SSA), 
and statements from the veteran and lay witnesses in support 
of his claims.  

Most importantly, that additional evidence includes a 
February 2006 medical report from Dr. Gonzalez that diagnoses 
various psychiatric disabilities and opines a link between 
the veteran's conditions and service, a February 2003 medical 
statement from Dr. Gonzalez that opines that the veteran's 
epileptic seizures and severe mood changes are secondary to 
the brain concussion suffered in a parachuting accident 
during his military training, and a January 2003 medical 
statement from Dr. Rivera that concludes that the veteran's 
post-traumatic epilepsy is secondary to the brain concussion 
suffered in a parachuting accident.  Thus, there is clearly 
evidence that is not merely cumulative of prior evidence.  
Consequently, the Board finds that the additional medical 
opinion evidence in this case bears directly and 
substantially on the specific matter under consideration, is 
neither cumulative nor redundant, and by itself or in 
combination with other evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  Therefore, the Board concludes that the claims 
for service connection for a psychiatric disorder other than 
PTSD and a seizure disorder with amnesia are reopened.


III.  Decision on the Merits as to the Claims for Service 
Connection for a Psychiatric Disorder other than PTSD and a 
Seizure Disorder with Amnesia

Background

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service medical records are silent as to any relevant 
complaints or treatment with respect to a seizure disorder 
and/or amnesia.  There is a single entry in August 1975 
reflecting complaints that the veteran had been nervous for 
two days, and that the veteran was given Valium.  

At the veteran's separation examination in January 1977, the 
veteran denied a history of depression or nervous trouble, 
epilepsy or fits, and periods of unconsciousness.  
Psychiatric and neurologic examination also revealed negative 
findings.

A private medical record from November 1979 reflects that the 
veteran reported having a seizure while in a store.  He 
further reported that he had passed out at work and had a 
similar episode 10 to 11 months earlier.  There were no 
symptoms currently.  The diagnosis was syncope.

A private medical note received in April 1986 reflects that 
the veteran had been evaluated for chronic anxiety and 
suffered from mixed epilepsy.  

The claims file contains numerous private and VA treatment 
and examination records dated from November 1979 to May 2006 
that reflect the veteran's receipt of periodic treatment for 
seizures that were variously diagnosed as epileptic, partial 
complex, and generalized, and various diagnoses of 
psychiatric disability, such as depression and generalized 
anxiety disorder.  

The record also contains numerous statements from 
acquaintances and relatives of the veteran who remember the 
veteran experiencing seizures within the year following the 
veteran's return from the service.

As was noted previously, the medical evidence of record also 
includes a January 2003 private medical statement from Dr. 
Rivera that concludes that the veteran's post-traumatic 
epilepsy is secondary to the brain concussion suffered in a 
parachuting accident, and a February 2003 private medical 
statement from Dr. Gonzalez that opines that the veteran's 
epileptic seizures and severe mood changes are secondary to 
the brain concussion suffered in a parachuting accident 
during his military training.

At the veteran's personal hearing in March 2003, the veteran 
testified as to the basic training accidents that he believed 
caused his seizure and psychiatric disabilities, and his 
complaints and treatment since the onset of his symptoms.

VA neurological examination in April 2003 revealed that the 
examiner reviewed the veteran's claims file in connection 
with his examination of the veteran.  The examiner noted the 
veteran's history of being in the hospital in 1978 for a 
seizure disorder and that evaluations in 1986 revealed 
diagnoses of complex and generalized seizures.  The examiner 
further noted that at the time of the veteran's discharge 
from service, he denied any history of seizures.  There was 
also no medical treatment of head injury, seizure disorder or 
seizure-like episodes evident in service medical records.  
The spouse of the veteran reported that the veteran had about 
one or two seizures every month and the veteran believed that 
these were related to his emotional state.  The diagnosis was 
seizure disorder, mixed type, complex partial and generalized 
as described in history, fairly controlled at present, 
idiopathic in etiology with no evidence in the military 
records in order to establish a causal relationship with 
complaints or injuries while on active military service.  
Therefore, it was the VA examiner's opinion that it was not 
at least as likely as not that the veteran's seizure disorder 
was related to military service injuries.

VA mental disorders examination in April 2003 revealed that 
this examiner also reviewed the veteran's claims file in 
connection with his examination of the veteran.  It was noted 
that the veteran reported receiving his first treatment for 
psychiatric treatment in 1986 for anxiety and depression.  
Apparently, he did not resume care for this disorder until 
2000.  There was no evidence of psychiatric treatment prior 
to 1986 and in the service medical records.  The veteran 
reported being depressed over the past year and that he had 
experience anxiety episodes without apparent reasons, 
restlessness, and tension.  The Axis I diagnosis was anxiety 
disorder, not otherwise specified.  As a result of the lack 
of evidence of psychiatric treatment before 1986 or during 
service, and no evidence of a severe traumatic incident in 
service or diagnosis of in-service severe head trauma, the 
examiner opined that the veteran's nervous condition was not 
the direct or proximate result of injuries received during 
service. 

In a February 2006 private medical report, Dr. Gonzalez 
diagnosed various psychiatric disabilities and opined a link 
between the veteran's conditions and service.


Analysis

The Board has carefully reviewed the relevant evidence of 
record, and initially notes that while the evidence reflects 
the existence of diagnoses of seizures variously diagnosed as 
epileptic, partial complex, and generalized, and various 
psychiatric diagnoses, such as depression and generalized 
anxiety disorder, the veteran's service medical records 
reflect only one contemporaneous medical record entry for 
complaints of nervousness in August 1975, and a separation 
examination report reflects that the veteran denied a history 
of any nervous trouble or depression, or history of seizure 
or fits and periods of unconsciousness.  In addition, 
neurologic and psychiatric examination at this time revealed 
negative findings.  Moreover, the first medical records 
documenting treatment for seizures were dated in November 
1979, and the first post-service records documenting 
treatment for a psychiatric disability were dated in 1986.  
The Board further notes that although the veteran and his lay 
witnesses have recalled episodes of seizure within a period 
of one year following the veteran's discharge from service, 
the veteran and his lay witnesses, as laypersons, are unable 
to link any current psychiatric or seizure disorder to an 
event in service or in the case of epilepsy, to a period of 
one year following service.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board also notes that although the veteran's voluminous 
medical records contain many records that note the veteran's 
report of the onset of relevant symptoms during service, it 
has been held that the mere transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

The Board further observes, however, that the record also 
contains the opinions of Dr. Gonzales and Dr. Rivera that 
opine some relationship between current seizure and/or 
psychiatric disability and service.  Turning first to the 
February 2003 private medical statement from Dr. Gonzalez 
that opines that the veteran's epileptic seizures and severe 
mood changes are secondary to the brain concussion suffered 
in a parachuting accident during his military training, the 
Board notes that while this examiner indicates that he had 
been treating the veteran since January 2001, he does not 
indicate that he has reviewed the veteran's claims file in 
reaching his opinions in this matter.  The Board also notes 
that he does not address the lack of in-service care for any 
seizure and the denial of any history or positive findings of 
seizure at the time of the veteran's discharge from service.  
Thus, it is apparent that he has accepted the statements of 
the veteran as to continuity of complaints and treatment 
without checking this account with contemporaneous treatment 
records.  Similarly, in reaching his February 2006 opinion 
that there is a link between the veteran's various 
psychiatric conditions and service, he once again does not 
address the fact that there was no in-service diagnosis or 
evidence of psychiatric disability at the time of service 
discharge, and no post-service evidence of treatment for 
psychiatric disability until 1986.  In addition, in his 
February 2006 opinion, Dr. Gonzalez focuses primarily on the 
diagnosis of PTSD, and the veteran's claim for service 
connection for PTSD is not a subject for current appellate 
review.  

Similarly, while Dr. Rivera has treated the veteran for his 
seizure complaints for a longer period of time (since 1985), 
he also does not mention his review of any of the 
contemporaneous treatment records.  Moreover, this examiner 
is found to base his opinion on a link of current seizure 
disability and an in-service contusion to the head, and there 
is no contemporaneous evidence of any contusion to the 
veteran's head.  While the Board is willing and should give 
the veteran the benefit of the doubt regarding the occurrence 
of a head injury, it does not follow that it must further 
presume that a contusion or bruise resulted from such injury, 
especially where the Board can find no statement from the 
veteran in any of his voluminous medical records or testimony 
that he sustained a contusion or bruise of the head during 
service.  An opinion based upon an inaccurate factual premise 
has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).

On the other hand, the Board has reviewed the opinions of the 
April 2003 VA mental disorders and neurological examiners, 
and initially notes that both examiners reviewed the 
veteran's claims file in connection with their examination of 
the veteran.  In addition, in concluding that it was not at 
least as likely as not that the veteran's seizure disorder 
was related to military service, the April 2003 VA 
neurological examiner based his opinion at least in part on 
the fact that there were no complaints or treatment of a 
seizure disorder or symptoms in service or at discharge, 
facts that are clearly supported in the record.  Similarly, 
the April 2003 VA mental disorders examiner's conclusion that 
the veteran's nervous condition was not the direct or 
proximate result of injuries received during service based on 
the lack of in-service or discharge diagnoses is also fully 
supported by the evidence of record.  Consequently, the Board 
finds that these opinions have greater foundation and are 
therefore more persuasive and entitled to greater probative 
weight.  

Therefore, although the Board does not doubt that the veteran 
is sincere in his belief that his current psychiatric 
disability other than PTSD and seizure disorder with amnesia 
are related to events in service, based on the lack of 
contemporaneous evidence of complaints or treatment for such 
conditions or related symptomatology at the time of service 
separation, and the more persuasive and probative opinions 
against the claims, the Board finds that a preponderance of 
the evidence is against entitlement to service connection for 
a psychiatric disorder other than PTSD and a seizure disorder 
with amnesia.  


ORDER

The claim for service connection for a psychiatric disorder 
other than PTSD is denied.

The claim for service connection for a seizure disorder with 
amnesia is denied.


REMAND

With respect to the issues of entitlement to service 
connection for headache and back disorders, the Board first 
notes that there are current diagnoses of headache and back 
disabilities.  In addition, while there is no documented 
evidence of treatment for these disabilities during service, 
the veteran has asserted that he sustained back and/or 
headache symptoms as a result of blows to the head received 
during the veteran's basic training and/or parachute jumps 
during basic training that involved the veteran carrying 
substantial weight on his back.  Consequently, since the 
veteran is at least able to relate that he sustained injury 
to his head and back during service as a result of the event 
or events noted above, the Board finds that the veteran 
should be afforded appropriate VA examination to determine 
whether it is at least as likely as not that his current 
headache and back disorders are related to injury as alleged 
during service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be furnished 
with a VA neurological examination to 
determine the nature and etiology of 
any headache disorder.  The claims file 
and a copy of this remand should be 
made available to and be reviewed by 
the examiner in connection with the 
examination, and its receipt and review 
should be acknowledged by the VA 
examiner in the examination report.  
Examination should include any studies 
that are deemed necessary for an 
accurate assessment, and the results of 
any study should be reviewed prior to 
completion of the report.  The examiner 
should state whether it is at least as 
likely as not that any headache 
disorder is related to active service.

2.  The veteran should be furnished 
with a VA spine examination to 
determine the nature and etiology of 
any back disorder.  The claims file and 
a copy of this remand should be made 
available to and be reviewed by the 
examiner in connection with the 
examination, and its receipt and review 
should be acknowledged by the VA 
examiner in the examination report.  
Examination should include any studies 
that are deemed necessary for an 
accurate assessment, and the results of 
any study should be reviewed prior to 
completion of the report.  The examiner 
should state whether it is at least as 
likely as not that any back disorder is 
related to active service or in the 
case of arthritis or organic disease of 
the nervous system, to a period of one 
year following service.

2.  After the completion of any 
additional development deemed appropriate 
in addition to that requested above, the 
issues of entitlement to service 
connection for headache and back 
disorders should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


